Citation Nr: 1643806	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-45 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2016, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of service connection for schizoaffective disorder, and an earlier effective date for service connection for PTSD have been raised by the record in the Veteran's July 2016 private opinion, and the July 2016 hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran stated during his July 2016 hearing that he was receiving ongoing outpatient psychiatric treatment at the VA medical center (VAMC) in Lynchburg.  Therefore updated VAMC records should be obtained. 

Next, the Veteran also stated at his hearing that he has received Social Security disability benefits for his PTSD.  The duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Goltz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Therefore, the records should be obtained if available.  38 C.F.R. § 3.159 (c)(2) (2015).

Finally, in July 2016 private clinician Dr. O.A.-S. opined that the Veteran was 100 disabled from his various psychiatric conditions, noting psychosis including hallucinations, as well as suicidal ideation.  She diagnosed the Veteran with "schizoaffective disorder, depressive subtype; alcohol dependence in remission; cocaine abuse in sustained remission; and PTSD"; however she did not distinguish which symptoms were due to the Veteran's service-connected PTSD and which were due to his schizoaffective disorder, which is not service connected.  Therefore, upon remand, after any additional documents have been obtained, the Veteran should be afforded a new VA examination that addresses the July 2016 private opinion and to the extent possible, distinguishs which of the Veteran's psychiatric symptoms are due to the Veteran's service-connected PTSD, and which are due to his schizoaffective disorder, specifically addressing the Veteran's psychoses including hallucinations, and his suicidal ideations.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VA treatment records and associated them with the claims file.

2.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

3.  Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination including the July 2016 private opinion. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, as they may relate to his ability to function in a work setting and to perform work tasks. 

To the extent possible, the examiner is asked to distinguish which of the Veteran's psychiatric symptoms are due to the Veteran's service-connected PTSD, and which are due to his schizoaffective disorder, specifically addressing the Veteran's psychoses including hallucinations, and his suicidal ideations.  

The examiner should reconcile the symptoms of record including the July 2016 opinion from Dr. O.A.-S, with the symptoms or diagnoses found on examination to the extent possible.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







